             II
DocuSign Envelope ID: E955ADC7-BEC6-4BB1-AB91-F59B36E60793
         Case 2:20-cv-01374-CBM-MAA Document 80-1 Filed 03/25/21 Page 1 of 3 Page ID #:531



                  MARY LU (State Bar No. 272034)
         1        PATSY BARRON MARTINEZ (State Bar No. 311655)
                  KERMISCH & PALETZ LLP
         2
                  12711 Ventura Blvd., Suite 200
                  Studio City, CA 91604
         3
                  Telephone: (818) 478-1043
         4
                  Facsimile: (818) 478-1047

         5        Attorneys for Defendant:
                  NAUSICAA RAMPONY
         6

         7                                         UNITED STATES DISTRICT COURT

         8                                       CENTRAL DISTRICT OF CALIFORNIA

         9        DOUGLAS KIRKLAND,                                Case No.: 2:20-cv-01374-CBM-MAA
        10                    Plaintiff,                           JUDGE CONSUELO B. MARSHALL
  0-.
  ,-.l 11         v.                                               DECLARATION OF MARY LU IN
  ,-.l
l:: �                                                              SUPPORT OF MOTION FOR LEAVE OF
-�
UN
C/)r-
        12
                  NAUSICAA RAMPONY & THE COO                       COURT TO WITHDRAW AS COUNSEL
::E�    13
                  HEART LLC, KFIR MOYAL ART LLC FDB                OF RECORD FOR DEFENDANTS
                  KFIR MOYAL ART GALLERY INC., KF                  NAUSICAA RAMPONY AND THE COOL
�� 14
                  MOYAL ART GALLERY INC., AND KF                   HEART LLC
��                MOYAL
                                                                   Date: May 4, 2021

B
   15
�                             Defendant.                           Time: 10:00 a.m.
        16                                                         Courtroom: 8B

        17

        18

        19        III
        20        III
        21        III
        22        III
        23        III
        24        III
        25        III
        26        III
        27
                  Douglas Kirkland v. Nausicaa Rampony et. al
        28
                  2:20-cv-01374-CBM-MAA

                   DECLARATION OF MARY LU IN SUPPORT OF MOTION FOR LEAVE OF COURT TO WITHDRAW AS
                                        COUNSEL OF RECORD FOR DEFENDANTS
                                                                Page 1 of3
Case 2:20-cv-01374-CBM-MAA Document 80-1 Filed 03/25/21 Page 2 of 3 Page ID #:532
Case 2:20-cv-01374-CBM-MAA Document 80-1 Filed 03/25/21 Page 3 of 3 Page ID #:533
